


Exhibit 10.21

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into by and
between Isle of Capri Casinos, Inc., a Delaware corporation (the “Company”), and
                                  (“Employee”) and is intended to be effective
as of the date set forth below.

 

1.                                      Employment and Term:

 

1.1                               Position.  The Company and/or an affiliated
employer of the Company shall employ and retain Employee as its
                                                           or in such other
capacity or capacities as may be mutually agreed upon from time to time, and
Employee agrees to be so employed, subject to the terms and conditions set forth
herein.  Employee’s duties and responsibilities shall be those assigned to him
or her by the Company’s                                                     , to
whom Employee shall report.  Employee agrees to discharge such duties in a
reasonable and customary manner.

 

1.2                               Affiliated Employer.  Employee acknowledges
that he or she may perform services for the benefit of or be employed by an
affiliate of the Company.  Employee agrees that any reference to the Company
herein shall be deemed to include any such affiliate and that, to the maximum
extent permitted by law, the protections described in Section 5 hereof shall be
deemed to apply to the Company, any such affiliate and any other affiliate of
the Company.

 

1.3                               Full Time and Attention.  Employee agrees that
he or she will devote his or her full time and attention to the performance of
his or her duties hereunder.  Employee will not, without the prior written
consent of the Company be engaged, whether or not during normal business hours,
in any other business or professional activity, whether or not such activity is
pursued for gain, profit or other pecuniary advantage.

 

1.4                               Term.  Employee’s employment shall commence as
of                              (the “Effective Date”) and shall continue for a
series of successive one-year terms, unless earlier terminated as provided in
Sections 3 or 4 hereof (the period during which Employee is employed hereunder
referred to as the “Employment Term”).

 

2.                                      Compensation and Benefits:

 

As of the Effective Date, the Company shall pay to Employee the annual base
compensation set forth on Exhibit A hereto (Employee’s “Base Compensation”) and
such other bonus, equity incentive, fringe and employee benefits, as may be set
forth on such exhibit, the terms of which are incorporated herein by this
reference. Such benefits and amounts may be adjusted, from time to time, on
Exhibit A hereto or may be evidenced by a separate plan, policy or program
sponsored by the Company or in the form of an agreement by and between the
Company and Employee.

 

3.                                      Termination and Nonrenewal:

 

3.1                               Special Definition.  As used herein, the term
“Basic Severance” shall mean the aggregate of the following amounts and
benefits:

 

a.                                      The continuation of Employee’s
annualized Base Compensation in effect as of the date on which his or her
employment ceases (Employee’s “Termination Date”), which amount shall be divided
and paid in substantially equal installments during the 12-month period
following such date, in accordance with the Company’s regular pay date
practices;

 

--------------------------------------------------------------------------------


 

b.                                      The bonus due under the Company’s Annual
Incentive Plan or a successor thereto with respect to the Company’s most
recently completed fiscal year, if any, to the extent that such bonus has not
yet been paid as of Employee’s Termination Date, which amount shall be paid on
the payment date generally applicable to such bonus; and

 

c.                                       A monthly amount equal to the Company’s
portion of Employee’s premium or similar contribution required under the
Company’s group medical plan as an active employee, such amount to be (i) based
upon Employee’s level of enrollment in such plan as of his or her Termination
Date, (ii) paid during the 12-month period following Employee’s Termination Date
or until Employee’s coverage ceases in accordance with Section 4980B of the
Internal Revenue Code of 1986, as amended (the “Code”), if earlier, and
(iii) contingent upon Employee’s timely election to continue his or her coverage
under the Company’s group medical plan in accordance with Code Section 4980B.

 

Notwithstanding the foregoing, if Basic Severance is payable to Employee
pursuant to Section 3.4, payments of the Basic Severance will commence as of the
60th day following Employee’s termination date (the “Payment Start Date”) if, as
of the Payment Start Date, the release requirements described in Section 3.4 are
satisfied and any payments that would otherwise have been made after the
Employee’s Termination Date and prior to the Payment Start Date shall be paid in
a lump sum on the Payment Start Date; provided, however, that if and to the
extent that the Basic Severance is not subject to Code Section 409A, then the
Company, in its sole discretion, may commence payment of the Basic Severance
prior to the Payment Start Date and after the release requirements are
satisfied.

 

3.2                               Termination on Account of Death or
Disability.  If Employee dies or becomes Disabled during the Employment Term,
this Agreement and Employee’s employment hereunder shall terminate.  In such
event, the Company shall pay or provide to Employee (or to his or her estate)
(a) the amount of any accrued but unpaid Base Compensation, (b) Basic Severance,
and (c) any other amount or benefit to which Employee may be entitled under a
separate plan, policy or program maintained by the Company.  Employee shall be
deemed “Disabled” hereunder if he or she is (a) unable to engage in any
substantial gainful activity due to a medically-determinable physical or mental
impairment that can be expected to result in death or to last for a continuous
period of at least 12 months, or (b) receiving benefits under the Company’s
separate long-term disability plan for a period of at least three months as a
result of a medically-determinable physical or mental impairment. The Company
shall certify whether Employee is Disabled as defined herein.

 

3.3                               Termination on Account of Employee’s Voluntary
Resignation.  Employee may terminate this Agreement and his or her employment
hereunder, upon 30 days prior written notice to the Company or such shorter
period as may be agreed upon by the parties hereto.  In such event, the Company
shall pay to Employee the amount of his or her accrued but unpaid Base
Compensation. No additional payments or benefits shall be due hereunder, except
as may be required under a separate plan, policy or program maintained by the
Company or as may be required by law to be provided.

 

If Employee voluntarily terminates this Agreement and his or her employment
hereunder on or after the date on which he or she attains age 65 and has
completed at least three years of service with the Company, then notwithstanding
any provision of any plan, policy, contract or arrangement to the contrary, he
or she shall receive the following amounts and benefits, in addition to any
amount or benefit payable under a separate plan, policy or program maintained by
the Company:

 

a.                                      Equity awards will become vested and
will remain exercisable in accordance with the applicable award agreement and
the terms of the Equity Plan (as defined in Section 4).

 

2

--------------------------------------------------------------------------------


 

b.                                      The amount of any bonus due under the
Company’s Annual Incentive Plan or a successor thereto with respect to the
Company’s most recently completed fiscal year, if any, to the extent that such
bonus has not yet been paid as of such date, which amount shall be paid in the
form of a single-sum on the payment date generally applicable to such bonus;

 

c.                                       A monthly amount equal to the Company’s
portion of Employee’s premium or similar contribution under the Company’s group
medical plan, such amount to be (i) based upon Employee’s level of enrollment in
the Company’s group medical plan as of his or her Termination Date, (ii) paid
during the 12-month period following Employee’s Termination Date or until the
date on which Employee’s continuation coverage ceases in accordance with Code
Section 4980B, if earlier, and (iii) contingent upon Employee’s timely election
to continue his or her coverage under the Company’s group medical plan in
accordance with Code Section 4980B; and

 

d.                                      An amount equal to Employee’s average
bonus paid under the Company’s Annual Incentive Plan or a successor thereto
during the Company’s three most recently completed fiscal years, determined net
of any deferral under the Deferred Bonus Plan, multiplied by a fraction (i) the
numerator of which is the number of days of Employee’s service during the fiscal
year in which Employee’s Termination Date occurs, and (ii) the denominator of
which is 365.

 

3.4                               Termination by the Company Without Cause.  The
Company may terminate this Agreement and Employee’s employment hereunder at any
time, without Cause (as defined below), with not less than 30 days prior written
notice to Employee, unless a shorter period is agreed upon by the parties
hereto.  In such event, the Company shall pay to Employee his or her accrued but
unpaid Base Compensation, provide any benefits otherwise required by law to be
provided, and pay any amount or benefit otherwise required under a separate
plan, policy or program maintained by the Company.  In the event that Employee
executes a general release in form and substance reasonably satisfactory to the
Company and if the revocation period has expired prior to the Payment Start
Date, the Company shall further provide to Employee Basic Severance in
accordance with Section 3.1.

 

3.5                               Company’s Termination for Cause.  The Company
may terminate this Agreement and Employee’s employment hereunder at any time for
Cause.  In such event, the Company shall pay to Employee the amount of his or
her accrued but unpaid Base Compensation.  No additional payments or benefits
shall be due hereunder, except as may be required under a separate plan, policy
or program maintained by the Company or as may be required by law to be
provided.  For purposes of this Agreement, the term “Cause” shall mean that
Employee has:

 

a.                                      Committed an intentional act of fraud,
embezzlement or theft in the course of his or her employment or otherwise
engaged in any intentional misconduct which is materially injurious to the
Company’s financial condition or business reputation;

 

b.                                      Committed intentional damage to the
property of the Company or committed intentional wrongful disclosure of
Confidential Information (as defined below) which is materially injurious to the
Company’s financial condition or business reputation;

 

c.                                       Been indicted for the commission of a
felony or a crime involving moral turpitude;

 

d.                                      Willfully and substantially refused to
perform the essential duties of his or her position, which has not been cured
within 30 days following written notice by the Company;

 

3

--------------------------------------------------------------------------------


 

e.                                       Committed a material breach of this
Agreement, which has not been cured within 30 days following receipt of written
notice of the breach from the Company, which shall include but not be limited
to, the failure to timely obtain or to maintain in good standing applicable
licensure or registration requirements;

 

f.                                        Intentionally, recklessly or
negligently violated any material provision of the Sarbanes-Oxley Act of 2002 or
any of the rules adopted by the Securities and Exchange Commission implementing
any such provision; or

 

g.                                       Committed a material breach of the
Company’s Code of Ethics.

 

No act or failure to act on the part of Employee will be deemed “intentional” if
it was due primarily to an error in judgment or negligence, but will be deemed
“intentional” only if done or omitted to be done by Employee not in good faith
and without reasonable belief that his or her action or omission was in the best
interest of the Company.  In connection with any termination for Cause
hereunder, the Company shall provide to Employee written notice of the event or
actions deemed to constitute such Cause.

 

4.                                      Change of Control:

 

4.1                               Special Definitions.  As used herein, the
terms “Change of Control” and “Qualifying Termination” shall have the meanings
ascribed to them in the Company’s 2009 Long-Term Stock Incentive Plan, as the
same may be amended, restated or otherwise replaced from time to time (the
“Equity Plan”).

 

4.2                               Termination of Employment in Connection with
Change of Control.  In the event that Employee’s employment hereunder terminates
in a Qualifying Termination upon or within the 12-month period following the
occurrence of a Change of Control, then in lieu of any benefit provided in
Section 3 hereof, the Company shall pay or provide to or for the benefit of
Employee:

 

a.                                      An amount equal to 200% of his or her
annualized Base Compensation then in effect, which amount shall be paid in the
form of a single-sum 30 days following Employee’s Termination Date or the first
business day thereafter.

 

b.                                      The average of his or her annual bonus
payable under the Company’s Annual Incentive Plan or a successor thereto, before
any deferral under the Company’s Deferred Bonus Plan, during the Company’s three
most recently completed fiscal years or such shorter period as Employee has been
employed by the Company; such amount shall be paid in the form of a single-sum
30 days following Employee’s Termination Date or the first business day
thereafter.

 

c.                                       The amount of any bonus due with
respect to the Company’s most recently completed fiscal year, if any, to the
extent that such bonus has not yet been paid as of such date, which amount shall
be paid on the payment date generally applicable to such bonus.

 

d.                                      A monthly amount equal to the premium
required to continue Employee’s coverage under the Company’s group medical plan
during the 18-month period following Employee’s Termination Date, such amount to
be (i) based upon Employee’s level of enrollment in the Company’s group medical
plan as of the date of his or her Termination

 

4

--------------------------------------------------------------------------------


 

Date, and (ii) contingent upon Employee’s timely election to continue his or her
coverage under the Company’s group medical plan in accordance with Code
Section 4980B.

 

e.                                       Equity awards will become vested and
will remain exercisable in accordance with the applicable award agreement and
the Equity Plan.

 

4.3                               Excise Tax.                              If
the aggregate present value of all payments and benefits due to Employee under
this Agreement and any other payment or benefit due from the Company or any
successor thereto (the “Aggregate Payments”) would be subject to the excise tax
imposed by Code Section 4999, such payments or benefits shall be reduced by the
minimum amount necessary to result in no portion of the Aggregate Payments, so
reduced, being subject to the excise tax under Code Section 4999.  The
determination of whether a reduction is required hereunder shall be made by the
Company’s registered independent public accounting firm and shall be binding
upon the parties hereto.  To the extent practicable, Employee shall be entitled
to select the payments or benefits subject to reduction hereunder.

 

5.                                      Business Protection:

 

5.1                               Consideration.  Employee acknowledges that the
execution of this Agreement and his or her access to Confidential Information
(as defined herein) shall constitute adequate consideration for each of the
limitations and restrictions set forth in this Section 5, the sufficiency of
which is hereby acknowledged.

 

5.2                               Protection of Confidential Information.  The
Company and Employee acknowledge the existence of Confidential Information,
which is owned by the Company, regardless of whether such Confidential
Information was conceived, originated, devised, supplemented, discovered or
developed by Employee, the Company, or any other person or entity.  Employee
acknowledges that he or she will have access to Confidential Information during
the Employment Term and agrees that all such Confidential Information is, and
shall remain, the sole and exclusive property of the Company.  Except as
required by law, during the Employment Term and at all times thereafter,
Employee agrees that he or she shall not, without the prior written consent of
the Company, directly or indirectly use, disclose or disseminate to any person
or otherwise use any Confidential Information, other than on behalf of the
Company.  If Employee is legally served with a lawfully issued subpoena
directing Employee to disclose Confidential Information, Employee shall
immediately, but no later than five days after receipt of such subpoena, provide
written notice to the Company, including a copy thereof.

 

As used herein, the term “Confidential Information” shall mean, in addition to
the Company’s trade secrets as defined under applicable law, any data or
information and documentation, whether in tangible form, electronic form or
verbally disclosed, that is valuable to the Company and not generally known to
the public.  To the fullest extent consistent with the foregoing and applicable
law, Confidential Information shall further include, without limitation, the
Company’s computer programs, sales techniques and reports, formulas, data
processes, methods, articles of manufacture, machines, apparatus, designs,
compositions of matter, products, ideas, improvements, inventions, discoveries,
developmental or experimental work, corporate strategy, marketing techniques,
pricing lists and data and other pricing information, business plans, ideas and
opportunities, accounting and financial information including financial
statements and projections, personnel records, specialized customer information,
proprietary agreement with vendors, supplier information, special products and
services the Company may offer or provide to its customers/guests from time to
time, pending acquisitions, negotiations and transactions, or the terms of
existing proposed business arrangements.  Confidential Information shall also
include all customer/guest lists, accounts and specifications, and contacts of
the Company, and shall further include work in progress, plans or any other
matter belonging to or relating to the technical or business activities of the
Company.

 

5

--------------------------------------------------------------------------------


 

5.3                               Patents; Intellectual Property.  Employee
hereby assigns and agrees to assign to the Company any invention, improvement,
or discovery made by Employee, alone or jointly with others, during the
Employment Term, including any period of authorized leave of absence, or as a
result of his or her employment, and which in any way relates to, or may be
useful in, the business of the Company, together with each patent that may be
obtained thereon in any country.  Employee shall promptly and fully disclose to
the Company any such invention, improvement or discovery and, without further
consideration, will upon request by the Company execute all proper papers for
use in applying for, obtaining and maintaining any United States or foreign
patent and all proper assignments thereof, at the Company’s expense and through
its patent counsel.  Each such invention, improvement or discovery, whether or
not patented, shall be the exclusive property of the Company.

 

5.4                               Noncompetition.  The parties agree that, as of
the Effective Date, the Company is engaged in: (a) the business of owning,
managing and operating gaming and casino facilities in the States of Missouri,
Mississippi, Iowa, Louisiana, Colorado and Florida, Nevada and Pennsylvania ,
(b) seeking new gaming properties in additional jurisdictions, and (c) all
aspects of such gaming and casino operations (collectively, the “Company’s
Business”).  Employee acknowledges that the Company would be adversely affected
if he or she competes with the Company, and, accordingly, Employee agrees that,
during the Employment Term and the one-year period thereafter, Employee shall
refrain from carrying on or engaging in a business similar to the Company’s
Business, either individually or jointly or on behalf of or in concert with any
other person, as a proprietor, partner, shareholder, investor, lender, financial
backer, director, officer, employee, agent, advisor, consultant or manager.  The
provisions of this Section 5.4 shall apply to (a) any operation or facility
located within a 75-mile radius of any gaming operation or gaming facility owned
by the Company, whether in whole or in part, (b) any such operation or facility,
which is not owned by the Company but with respect to which the Company renders
or proposes to render consulting or management services, and (c) any of the
foregoing as to which the Company has taken any substantive step toward owning,
in whole or in part, or managing.  In each case, such determination shall be
made as of the date hereof and Employee’s Termination Date.

 

5.5                               Nonsolicitation.  During the Employment Term
and the six-month period thereafter, Employee shall not, without the prior
written consent of the Company, either directly or indirectly, whether
individually or jointly or on behalf of or in concert with any other person, as
a proprietor, partner, shareholder, investor, lender, financial backer,
director, officer, employee, agent, advisor, consultant or manager, or in any
other capacity or manner whatsoever, solicit, hire or attempt to hire, enter
into any contract or other arrangement with, or interfere with, disrupt or
attempt to interfere with or disrupt the Company’s relationships with any person
who is employed by the Company.

 

5.6                               Reasonable Terms.  By execution below,
Employee agrees that the geographic areas, duration and scope of activities
outlined in this Section 5 are reasonable.  Employee further agrees that
(a) such terms are no broader than necessary to protect the Company’s business,
(b) such terms are necessary to protect and maintain the Company’s interest in
Confidential Information with respect to which Employee has or shall have
access, and (c) such terms are not oppressive and will not impose an
unreasonable burden or restraint on Employee.

 

The Company agrees that the provisions of this Section 5 shall not be construed
to prohibit the acquisition by Employee of less than 5% of any class of
securities issued by a publicly traded company.

 

5.7                               Return of Company’s Property.  Upon
termination or expiration of this Agreement and the employment of Employee
hereunder, for any reason, Employee or his or her estate shall promptly return
to the Company all of the property of the Company, including, without
limitation, access cards, keys and similar items, automobiles, equipment,
computers, fax machines, portable telephones, printers,

 

6

--------------------------------------------------------------------------------


 

software, credit cards, manuals, customer lists, financial data, letters, notes,
notebooks, reports and copies of any of the above and any Confidential
Information that is in the possession or under the control of Employee, without
regard to the form thereof.  Employee, or his or her estate, shall provide to
the Company written certification that he or she has complied with the
provisions of this Section 5.7 not later than five days after his or her
Termination Date or, in the event of Employee’s death or Disability, such later
time as the parties may mutually agree.

 

5.8                               Indemnification.  The Company shall indemnify
and hold harmless Employee to the extent provided under the Company’s
organizational documents, from time to time, whether during the Employment Term
or after Employee’s Termination Date.

 

5.9                               Survival.  Notwithstanding any provision of
this Agreement to the contrary, Employee and the Company acknowledge that the
restrictions and limitations set forth in this Section 5 shall survive the
termination of this Agreement and Employee’s employment hereunder for any
reason.

 

6.                                      General:

 

6.1                               Specified Employee Delay.  In the event the
Company determines that Employee is a “specified employee” within the meaning of
Code Section 409A as of his or her Termination Date, then, notwithstanding any
provision of this Agreement to the contrary, the Company shall postpone until
the first business day of the seventh calendar month following Employee’s
Termination Date (the “Delayed Payment Date”) any payment or benefit hereunder
which is deemed on account of Employee’s separation from service and not
otherwise permitted to be paid or furnished in accordance with the provisions of
Code Section 409A or the guidance promulgated thereunder.  Any payment made as
of Employee’s Delayed Payment Date shall include the principal amount of all
payments suspended between Employee’s Termination Date and such date.

 

6.2                               Successors and Assigns.  This Agreement is
binding upon and shall inure to the benefit of the Company’s successors and
assigns.  The Company may assign this Agreement in connection with a merger,
consolidation, assignment, sale or other disposition of substantially all of its
assets or business, without the consent of Employee.  This Agreement may not be
assigned by Employee.

 

6.3                               Modification and Waiver.  This Agreement may
be amended by written agreement signed by the parties hereto.  The Company’s
failure, or delay in exercising any right, or partial exercise of any right will
not waive any provision of this Agreement or preclude the Company from otherwise
or further exercising any rights or remedies hereunder, including any other
rights or remedies granted by any law or any related document.

 

6.4                               Governing Law.  This Agreement shall be
governed by the internal laws of the State of Missouri, without regard to the
conflicts of law provisions thereof.

 

6.5                               Arbitration, Remedies and Attorneys’ Fees. 
Any controversy or claim arising out of or relating to this Agreement, or the
breach thereof, shall be settled by binding arbitration administered by the
American Arbitration Association under its Commercial Arbitration Rules, and
judgment on the award rendered by the arbitrator(s) may be entered in any court
having jurisdiction thereof.  Both the Company and Employee hereby consent to
this binding arbitration provision.

 

The parties agree that (a) if Employee breaches any provision of this Agreement,
the damage to the Company may be substantial, although difficult to ascertain,
and monetary damages may not afford an adequate remedy, and (b) notwithstanding
the provisions of this Section 6.5, if Employee is in breach of

 

7

--------------------------------------------------------------------------------


 

any provision of this Agreement, or threatens a breach of this Agreement, the
Company shall be entitled, in addition to all other rights and remedies as may
be provided by law, to seek specific performance and injunctive and other
equitable relief, including, but not limited to, restraining orders and
preliminary and permanent injunctions, to enforce the provision of this
Agreement.  The parties expressly agree that the Company has these specific and
express rights to injunctive relief without posting bond, and without the
necessity of proving irreparable injury, and that Employee expressly agrees not
to claim in any such equitable proceedings that a remedy at law is available to
the Company.  The existence of any claim or cause of action by Employee, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company or any of its Affiliates of any provision hereof. 
The Company’s remedies for breach of this Agreement shall be cumulative and the
pursuit of one remedy shall not be deemed to exclude any other remedies.  The
parties hereto expressly agree that the Company shall be entitled to recover
damages for any loss sustained or right to which it has been deprived, including
any damages provided by law.

 

If any proceeding is brought for the enforcement of this Agreement, or because
of an alleged dispute, breach or default in connection with any of the
provisions of this Agreement, the successful or prevailing party or parties
shall be entitled to recover reasonable attorneys’ fees and other costs incurred
in that proceeding, in addition to any other relief to which it may be entitled.

 

6.6                               Severability and Reformation.  To the extent
any provision of this Agreement shall be invalid or unenforceable, it shall be
considered deleted and the remainder of such provision and this Agreement shall
continue in full force and effect.  In furtherance of the foregoing, should the
duration or geographical extent of, or business activities covered by, any
provision of this Agreement be in excess of that which is valid and enforceable
under applicable law, such provision shall be construed to cover only the
duration, extent or activities that is valid and enforceable.  Employee
acknowledges the uncertainty of the law in this respect, and expressly
stipulates that this Agreement is to be given the construction which renders its
provisions valid and enforceable to the maximum extent permitted under
applicable law.

 

6.7                               Entire Agreement.  This Agreement contains the
entire agreement and understanding by and between the parties and supersedes and
replaces any previous and contemporaneous oral negotiations, commitments,
writings and understandings concerning the matters herein.

 

6.8                               Notices.  All notices and other communications
required or permitted under this Agreement shall be in writing and sent by
certified or first class mail, postage prepaid, and shall be deemed delivered
upon hand delivery or upon mailing to the following address (or such other
address as may be furnished by a party hereto):

 

If to the Company:

Isle of Capri Casinos, Inc.

600 Emerson Drive, Suite 300

St. Louis, MO  63141

Attn: Senior Vice President, Human Resources

 

If to the Employee:

Employee’s last address in Company’s personnel files

 

6.9                               Employee’s Representation.  Employee
represents and warrants to the Company that the execution and delivery of this
Agreement and the performance of his or her duties and obligations hereunder
shall not constitute a violation of any other agreement to which Employee is a
party.

 

8

--------------------------------------------------------------------------------


 

6.10                        Taxes.  The Company shall be entitled to withhold as
a condition of any payment or benefit described herein, any Federal, state or
local taxes required by law to be withheld.

 

6.11                        Review and Advice.  By execution below, Employee
represents and warrants that he or she has read this Agreement and obtained
independent advice concerning the terms and conditions thereof.  Employee
voluntarily executes this Agreement with full knowledge of its terms and
conditions and the rights and obligations of the parties set forth herein.

 

9

--------------------------------------------------------------------------------


 

THIS EMPLOYMENT AGREEMENT is executed in multiple counterparts, each of which
shall be deemed an original, as of the dates set forth below, to be effective as
provided above.

 

Employee:

 

Isle of Capri Casinos, Inc.:

 

 

 

 

 

 

 

 

 

By:

 

Name:

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Date:

 

 

Date

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

COMPENSATION AND BENEFITS

 

The terms of this Exhibit A, as it may be amended from time to time, are
intended to form a part of that certain employment agreement by and between Isle
of Capri Casinos, Inc. and its affiliates and the employee named below (the
“Agreement”).

 

Name of Employee:

 

                                    

 

 

 

Date of this Exhibit:

 

Effective Date (as defined in the Agreement)

 

 

 

Base Compensation:

 

$                            annually

 

 

 

Bonus Opportunity:

 

   % of base compensation; pro-rated for fiscal

 

 

 

Benefits:

 

During the Employment Term, the Employee shall be eligible to participate in the
pension, medical, dental, disability and life insurance plans applicable to
senior executives of the Company generally in accordance with the terms of such
plans as in effect from time to time.

 

 

 

Sign-On Bonus:

 

[The Company shall pay Employee a one-time signing bonus in the amount of
$                    , payable as soon as practicable (but in no event more than
90 days) after the Effective Date. The signing bonus is intended to compensate
Employee for various compensation elements with Employee’s former employer.]

 

 

 

Relocation:

 

[So long as Employee completes his or her relocation within one year of
                                , the Company will directly pay, or reimburse
for, all reasonable fees, costs and expenses incurred in connection with
Employee’s relocation from                                  to the
                                   area, in a manner consistent with Company
policies for executive-level employees of the Company. The Company will also
provide for temporary housing arrangements for up to 3 months. It is intended
that these benefits be provided tax-free.]

 

11

--------------------------------------------------------------------------------
